DETAILED ACTION                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 46-50, 52-60 and 62-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felsenstein et al. (US 6421617 B2) in view of McCauley (US 6263392 B1), and Baneth (US 5603065 A).
	Regarding claim 46, Felsenstein discloses a method for interfacing a user device with an input device using human breath (Abstract; col. 1, line 61 – col. 2, line 12), the method comprising: in a user device (e.g., Fig. 5) that generates a graphical user interface (GUI) for display to a user, receiving one or more signals from a user input device (Figs. 1 and 4) operable to function as a human interface device (HID) (col. 3, lines 11-28; col. 4, lines 50-59; col. 8, lines 4-29), wherein the one or more signals are generated from a plurality of sensor signals output by a corresponding plurality of flow sensors of the user input device (sensor support 101 on which a plurality of sensors 102 are mounted; also see Fig. 5, sensor arrays 502a – 502d) in response to detection, by each flow sensor of the plurality of flow sensors, of a corresponding portion of a flow of human breath expelled by the user and directly onto a deflectable member of the respective flow sensor, without use of a channel to guide the flow of human breath from the user to the deflectable members of the plurality of flow sensors of the input device (col. 3, lines 12-27; col. 8, line 5 – col. 9, line 33); passing the received one or more signals for processing HID compliant signals or for performing breath user interface processing (Fig. 2; col. 8, lines 6-29); and displaying a first graphical object (e.g., one of the elements in the display 503 in Fig. 5) on the GUI of the user device at a location (i.e., the destination point where said object is moved to, caused by breathing on a corresponding sensor array) controlled by the user via the received one or more signals (col. 10, line 5 – col. 11, line 9: : “ … a viewer can effect desired control of the display 503. … Mouse clicks can be effected by, for example, strong, explosive breaths directed at a particular point on the sensor …”).  
	Felsenstein does not mention explicitly: determining whether the received one or more signals are compliant with an HID profile, wherein breath user interface processing is only performed on signals that are not compliant with the HID profile; enabling the user to navigate the first graphical object toward a second graphical object on the GUI; enabling the user to select the second graphical object; enabling the user to morph the first graphical object and the second graphical object into a single graphical object; and receiving data from another device that is used to customize the GUI of the user device.
McCauley discloses a method and system for interfacing multiple peripheral devices to a host computer (Abstract), comprising: determining whether the received one or more signals from an user input device or multiple peripheral devices are compliant with an HID profile supported by the user device or multiple peripheral devices (col. 4, lines 2-6);Page 9 of 41 Application Ns 12/056,171Reply to Office Action of June 2, 2017passing the received one or more signals to interface software for processing HID compliant signals, if it is determined that the received one or more signals are compliant with the HID profile (col. 4, lines 6-14); passing the received one or more signals to software for performing a breath user interface processing, if it is determined that the received one or more signals are not compliant with the HID profile (col. 4, lines 6-14; col. 10, lines 20-28).
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the invention of Felsenstein by incorporating McCauley’s recognition/validation of HID compliance for the received one or more signals from the user input device to arrive at the instantly claimed method and system with a reasonable expectation of success. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in increasing the efficiency and reducing the cost and complexity of computer interface hardware designs that incorporate multiple input, output and/or bidirectional peripheral devices (McCauley, col. 2, lines 35-38).
	The combination of Felsenstein/McCauley does not mention explicitly: enabling the user to navigate the first graphical object toward a second graphical object on the GUI; enabling the user to select the second graphical object; enabling the user to morph the first graphical object and the second graphical object into a single graphical object; and receiving data from another device that is used to customize the GUI of the user device.
Baneth discloses a method for interfacing a user device with an input device using human breath (Abstract), comprising: in a user device (PC 12 in Fig. 1) that generates a GUI (e.g., the word processing interfaces as shown in Figs. 5 and 6) for display to a user, displaying a first user-selected graphical object (e.g., the cursor itself) on the GUI at a location controlled by the user (by inherency, the cursor can be positioned at any initial location on the display, see col. 7, lines 9-12), enabling the user to navigate, using the flow of human breath expelled by the user, the first graphical object toward a second graphical object (e.g., a letter key “A” in Fig. 5, or the command key “BOLD” in Fig. 6) on the GUI, and enabling the user to select, using the flow of human breath expelled by the user, the second graphical object (col. 6, lines 11-14; col. 7, lines 1-5); and enabling the user to morph (i.e., to change or transform someone or something, from one thing to another, see https://dictionary.cambridge.org/us/dictionary/english/morph), using the flow of human breath expelled by the user (col. 6, lines 11-14: “ … dedicated cells include … an enter cell equivalent to the enter key of a keyboard”), the first graphical object (i.e., the cursor) and the second graphical object (e.g., the command key “BOLD” selected by the cursor) into a single graphical object (either the part of the text that is made bold, or the visual feedback to the user indicating the “BOLD” command has been selected and executed, reads on “a single graphical object”, see col. 4, lines 42-54; col. 2, lines 40-46; col. 6, lines 34-35; col. 7, lines 1-12).
	Since Felsenstein teaches general application of the disclosed method for interfacing a user device with an input device using human breath (Felsenstein, col. 10, lines 8-17) and Baneth teaches the desirability for an interactive user interface for constructing and submitting user request of interest (col. 2, lines 15-30), it establishes a prima facie case of obvious modification. Therefore, it would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the invention of Felsenstein by incorporating Baneth’s teaching of interactive graphical user interface to arrive at the instantly claimed invention. The ordinary artisan would have been motivated to make the modification because doing so would assist a user in selecting and morphing objects visually and that is a convenient and easy to use (Baneth, col. 2, lines 53-63; col. 7, lines 2-12).
As to rest of the claimed limitation, the examiner takes official notice that features such as configuring a user device (e.g., the personal computer 12 of Baneth) to receive data (e.g., computer software for running task-oriented app programs on the computer 12) from another device (e.g., a server computer) to customize the GUI (e.g., the word processing GUI as shown in Figs. 5 and 6 of Baneth) of the user device are well known in the art. Since Baneth teaches the general condition of the user device computer (col. 6, lines 55-64), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Felsenstein, McCauley and Baneth to arrive the claimed invention by providing software app related data from a server computer to customize the (e.g. word processing) GUI of the user computer, as an intended practice of the well-known software installation/upgrading technology in the art. The merely application of a known invention to a specific instance by those skilled in the art would be obvious and involve only routine skill.
Regarding claim 47, Felsenstein discloses: wherein the user input device is operable to detect various velocities of flow of human breath (col. 3, lines 12-27).  
Regarding claim 48, Felsenstein discloses: wherein the received one or more signals are formatted into a HID profile (col. 8, lines 6-20; col. 9, line 55 – col. 9, line 7).
  Regarding claim 49, Felsenstein discloses: wherein performing breath user interface processing comprises processing the received one or more signals via a custom driver (col. 7, line 61 – col. 8, line 20; note, the term “custom driver” is given a broad interpretation, e.g., “a group of files that enable one or more hardware devices to communicate with the computer's operating system” wherein the setting of the files can be customized by a user or selectable under control of appropriate software).  
Regarding claim 50, Felsenstein discloses: wherein the deflectable members of the flow sensors are arranged symmetrically in a planar array (Fig. 4).  
Regarding claim 52, Felsenstein discloses: wherein the user input device is operable to detect kinetic energy caused by human breath expelled by the user (col. 3, lines 12-27; col. 8, line 5 - col. 9, line 33).
Regarding claim 53, Felsenstein does not mention explicitly: wherein the user device is operable to receive media content that is remotely accessed by the user device.
The examiner takes official notice that features such as a user device (e.g., a PC) operable to receive media content (e.g., www data and information) that is remotely accessed (e.g., via http) by the user device is well known in the art. Since Baneth teaches the general condition of the user device computer (col. 6, lines 55-64), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the PC of Baneth to arrive the claimed invention by providing software app related data from a web server to customize the user computer, as an intended practice of the well-known software upgrading technology. The merely application of a known invention to a specific instance by those skilled in the art would be obvious and involve only routine skill. As such, the combination of Felsenstein/McCauley/Baneth renders the claimed invention obvious.
Regarding claim 54, Felsenstein does not mention explicitly: wherein the user input device comprises a micro-electro-mechanical system (MEMS) detector.  
	The examiner takes official notice that a micro-electro-mechanical system (MEMS) detector, such as a MEMs-based differential pressure sensor, utilized to detect a flow expelled to the sensor is well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use such a MEMS detector in the invention of Felsenstein in order to provide a flow and/or pressure sensor system which can be more readily integrated with modern digital products such as analog-to-digital converter (ADC) circuits, integrated preamplifier, etc. into the same MEMS sensor to make the system more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claims 55-57, Felsenstein discloses: formatting the received one or more signals into a HID profile (col. 8, lines 6-20; col. 9, line 55 – col. 9, line 7) or a device driver format (col. 7, line 61 – col. 8, line 20); wherein the HID profile comprises one or more drivers that enable the interfacing with the GUI of the user device (col. 8, lines 6-20; col. 9, line 55 – col. 9, line 7); wherein the one or more drivers enable one or more of initiation, establishment and/or termination of communication by the user device (col. 8, lines 6-20; col. 9, line 55 – col. 9, line 7).  
	Regarding claim 58, Felsenstein discloses: wherein the interfacing with the user device is agnostic to any particular operating system (OS) platform on the user device (inherent to the structure and configuration shown in Figs. 2 and 3).  
	Regarding claim 59, Felsenstein discloses: wherein the received one or more signals comprise digital signals (Fig. 2).  
Regarding claim 60, Felsenstein does not mention explicitly: wherein the received one or more signals are compliant with a universal serial bus (USB) HID class.
McCauley discloses a method and system for interfacing multiple peripheral devices to a host computer (Abstract), comprising: determining whether the received one or more signals from an user input device or multiple peripheral devices are compliant with an HID profile supported by the user device or multiple peripheral devices (col. 4, lines 2-6); wherein said received one or more signals are compliant with a universal serial bus (USB) HID class (col. 5, lines 24-30 and 46-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply McCauley USB communication technique to the above mentioned combination of Felsenstein/McCauley/ Baneth, as an intended use of McCauley’s USB technique, in order to facilitate the application of Felsenstein’s human interface device to any computer which supports USB protocol HID class. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 62 and 63, Felsenstein discloses does not mention explicitly: interfacing with the user input device utilizing one or more applets; and interfacing with the GUI of the user device based on one or more outputs generated by the one or more applets.  
The examiner takes official notice that interfacing with a user input device utilizing one or more applets such as a Java Applet and interfacing with a GUI of a user device based on one or more outputs generated by said one or more applets are well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply such well-known client-side GUI interface technique into the invention of Felsenstein in order to make the system more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 64 and 65, Felsenstein does not mention explicitly: wherein the user device comprises one or more of a personal computer (PC), a laptop, a notebook computer, a television (TV), game console, telemetric device a display device, and/or a handheld device; wherein the handheld device comprises one or more of a smartphone, a mobile telephone, a mobile multimedia player, navigation device and/or a remote controller.
However, it is deemed that the feature in question relates merely to receiving said one or more inputs from one or more of a personal computer (PC), a laptop, a notebook computer and/or a handheld device. Since the combination of Felsenstein/McCauley/Baneth teaches the general condition of the structure and configuration of said another device (Felsenstein, col. 11, lines 11-15), and since receiving inputs via, e.g. a MODEM of, one or more of a personal computer (PC), a laptop, a notebook computer and/or a handheld device is well known in the art, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Felsenstein/McCauley/Baneth to arrive at the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It is held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
4.	Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over Felsenstein et al. in view of McCauley and Baneth as applied to claim 46 above, further in view of Harris et al. (US 6282183 B1).
Regarding claim 51, the combination of Felsenstein/McCauley/Baneth does not mention explicitly: wherein the user device and the another device are in peer-to-peer communication, and wherein the user device is operable to access an external network.  
Harris discloses a method and system (e.g., Fig. 1) for authorizing couplings between devices in a capability addressable network (Abstract), comprising: a second device is configured to transfer data from said second device to a first device via a peer-to-peer wireless connection, and wherein said transferred data is remotely accessed by said first device and a network, and wherein said transferred data is used to customize a graphical user interface of said first device (col. 21, lines 12-25; col. 22, lines 25-40).
Since Felsenstein teaches the general application of said device (col. 10, lines 8-17) and Harris also teaches interaction between short-range wireless devices, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art at to incorporate Harris’ teaching of peer-to-peer wireless connection and transferring data for customizing a graphical user interface of said device into the combination of the combination of Felsenstein/McCauley/Baneth to arrive at the claimed invention, as an intended use of the technique taught by Harris. Doing so would allow said device to be configured to interact with another device via a peer-to-peer network in which node addressing as well as the graphical user interface of said device are all dynamically configurable (Harris, col. 1, lines 21-27; col. 21, lines 12-25; col. 22, lines 25-40). It is held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
5.	Claim 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Felsenstein et al. in view of McCauley and Baneth as applied to claim 46 above, further in view of further in view of Pandana (US 7038665 B1).
Regarding claim 61, the combination of Felsenstein/McCauley/Baneth does not mention explicitly: wherein the received one or more signals are compliant with a wireless protocol HID class.
Pandana discloses an HID input device (e.g., a pointing device 300 in Fig. 1), comprising: a host computer system for receiving one or more signals from the HID input device, wherein said signals compliant with a wireless protocol HID class (col. 2, lines 61-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply Pandana wireless communication technique to the combination of Felsenstein/McCauley/Baneth as an intended use of Pandana’s wireless technique in order to facilitate the application of Felsenstein’s human interface device to any computer which supports wireless protocol HID class. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Response to Arguments
6.	Applicant's arguments received 08/24/2022 with respect to claims 46-65 have been considered but they are not persuasive.
	Applicant argues that “Baneth neither mentions nor illustrates Baneth’s cursor positioned at the selected "BOLD" command. For this reason alone, the OA rejection is based on hindsight” (REMARKS, page 7, 2nd paragraph) and “… neither Baneth’s text that is allegedly made bold nor Baneth’s visual feedback to the user indicating which command has been selected and executed is equivalent to a morphing or transformation of the alleged first graphical object and the alleged second graphical object.” (REMARKS, page 8, 1st paragraph) The examiner respectfully disagrees.
	The examiner considers that Baneth discloses a method for interfacing a user device with an input device using human breath (Abstract). The method of Baneth comprises the steps of: displaying a GUI that contains a plurality of command keys (e.g., 402 in Fig. 6, including the command key “BOLD”); enabling the user to navigate, using the flow of human breath expelled by the user, a first graphical object (i.e., “the directional arrows” or a cursor) toward a second graphical object (i.e., any of the command keys used for editing, such as the key “BOLD” in Fig. 6) on the GUI (col. 5, lines 45-51 and 64-66; col. 6, lines 10-14); and enabling the user to select (col. 5, lines 45-48: “In a two-step selection process, a desired "key" is first highlighted and then entered after a visual verification of the desired "key" has been made”; by inherency, a desired "key" can be any of the command key 402 as shown in Fig. 6, including the “BOLD” key), using the flow of human breath expelled by the user, the second graphical object (col. 6, lines 11-14; col. 7, lines 1-5); and enabling the user to morph (i.e., to change or transform someone or something, from one thing to another), using the flow of human breath expelled by the user (col. 6, lines 11-14: “ … dedicated cells include … an enter cell equivalent to the enter key of a keyboard”), the first graphical object (i.e., the cursor) and the second graphical object (e.g., the command key “BOLD” selected by the cursor) into a single graphical object (i.e., either the part of the text that is made bold, or the visual feedback to the user indicating the “BOLD” command has been selected and executed, reads on “a single graphical object”, see col. 4, lines 42-54; col. 2, lines 40-46; col. 6, lines 34-35; col. 7, lines 1-12). Note, the examiner gives a broad interpretation to the term “morph”, e.g., changing or transforming something, from one thing to another: for example, when someone brings up politics (1st object) at a party (2nd object), a casual conversation (triggering event) can quickly morph (the 1st object and the 2nd object) into an ugly argument (“a single object”). See https://dictionary.cambridge.org/us/dictionary/english/morph. As such, the examiner maintains that Baneth does teach or suggest the features in question and Applicant’s argument in this regard is not persuasive.
	Applicant further argues that “[r]egarding the first alleged single graphical object, Baneth never mentions text that is made bold” The examiner respectfully disagrees.
	Baneth teaches the GUI in the “Edit Mode”, including a plurality of command keys (402) to be used for editing the existing text in a word processing program (col. 6, line 65 – col. 7, line 12). By inherency, the user of the GUI must be able to use to “BOLD” key to make a desired part of the text to be bold or produce certain visual feedback to the user indicating that the “BOLD” command has been executed. In view of the teaching of Baneth, a POSITA should clearly understand the function of said “BOLD” and use it for editing (i.e., bolding) the existing text in the word processing program. 
Applicant is advised that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. See MPEP 2112.
	The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above. The rejection is therefore maintained.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862                

/TOAN M LE/Primary Examiner, Art Unit 2864